Citation Nr: 1215316	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  06-32 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel




INTRODUCTION

The Veteran had active duty service from January 1955 to November 1958.  The Veteran died in August 2004 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which, in pertinent part, terminated the appellant's entitlement to Dependency and Indemnity Compensation (DIC).  This benefit had previously been granted in a December 2004 rating decision and a December 2005 rating decision had proposed that entitlement to the benefit be terminated.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board remanded this matter in November 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In a September 2004 statement, the appellant wrote that treatment reports documenting the Veteran's treatment at the VA facilities in Wilkes-Barre and Syracuse from 1995 to August 2004 should be associated with the claims file.  The appellant again stated that this information was pertinent to the instant claim in a December 2005 notice of disagreement.  In addition, the text of the September 2011 VA examiner's opinion referenced a November 2004 cardiology consultation.  

VA treatment records dated through January 2003 are located in the claims file and there are no updated electronic treatment records.  As these records have been adequately identified and are relevant to the instant claim, they must be obtained.  38 U.S.C.A. § 5103(a).

The Board notes that its November 2010 remand directives instructed that a request be made to the appellant for the names and addresses of the Veteran's medical care providers.  A November 2010 letter to the appellant requested this specific information.  This letter also requested that an appropriate authorization form be completed to allow VA to obtain the Veteran's private treatment records from C. S. Wilson Memorial Regional Medical Center, the facility to which the Veteran was admitted just prior to his death.  To date, no response to this request has been received.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's VA treatment records, including for any treatment received at the VA facilities in Syracuse and Wilkes-Barre, as identified by the appellant.  Treatment records dated through January 2003 are located in the claims file.

All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records. 

2.  If any claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


